Title: Comments on Edmund Randolph’s “Facts and Observations,” [16 August] 1782
From: Thomson, Charles
To: 


Editorial Note
On 16 August 1782 Congress listened to a reading of most of Randolph’s “Facts and Observations in support of the several Claims of the United States not included in their Ultimatum of the 15th of June, 1781” (Report on Instructions to Peace Commissioners, 15 August 1782, n. 5). Although a few of the initial pages are devoted to a defense of the right of the United States to share in the Newfoundland fisheries, most of this long report upholds the claims of the individual states to extend west and northwest to the Mississippi River. Randolph asserted “that if the vacant lands cannot be demanded upon the preceding grounds, that is upon the titles of individual States, they are to be deemed to have been the property of his Britannic Majesty immediately before the Revolution and to be now devolved upon the United States, collectively taken” (Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. pp. 116, 141).
Upon hearing this “clause” read, Theodorick Bland moved, and was seconded by Arthur Lee, to have it “expunged.” The motion “brought on a long debate,” Thomson recorded, “in which many members spoke” (ibid., p. 141). The delegates from states with fixed boundaries probably were amazed to hear the Virginian JM express a willingness to concede the validity of their argument against the claims of the “landed” states, and especially of Virginia, to the western territory. The following summary of what JM said during the discussion reveals not only awareness of this apparent inconsistency but also of the imperative need, for the sake of obtaining a united front in the peace negotiations, to support a position which he had attacked when taken on the western-lands issue in its domestic aspects. In other words, the United States comprised thirteen sovereignties at home, but they necessarily became one sovereign state in international affairs. These two facets of the Confederation were so dissimilar, constitutionally viewed, that an argument of determinative weight in relation to one of them might be almost irrelevant in relation to the other.
 
[16 August 1782]
… Mr Madison observed that the clause was imported for the purpose of reconciling all the States to the report, that though he was satisfied there was no solid foundation in the argument, yet he saw plainly if the clause was struck out sundry States would object to the rest of the report & therefore he should be for its standing. But he thought it improper that any vote should be taken.
